DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding to claims 1-8, these claims recited for “transmitting data in a third protocol; translate the received data packet from the first port interface to form a third port interface data packet in a third protocol; and translate said translated received data packet from the first protocol to form a third port interface data packet in the third protocol”, however, the specification fails to disclose for such translation of the “third protocol” as claimed. Fig. 1-3 paragraphs 0037-0038 and 0044-0045 of the specification only discloses of translating first protocol (i.e. 802.3 standard) to second protocol (i.e. 802.1Q) and vice versa. There is no support for translating of the “third protocol”. Thus, the specification fails to provide sufficient enablement for the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, and 5-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liaw et al (US Patent 8,861,545 B2).
Regarding to claim 1, Liaw discloses a multiport network communication switch apparatus 140 (fig. 1B) for providing data communication between devices coupled to the switch, comprising: a first port interface 250 for receiving and transmitting data in a first protocol (col. 5 lines 9-11); a second port interface 256 for receiving and transmitting data in a second (col. 5 lines 13-15); a third port interface 290 for receiving and transmitting data in a third protocol (col. 5 lines 9-15, canonical format); processing logic 260/262, wherein: said processing logic is configured to receive a data packet from the first port interface of the switch and to translate the received data packet from the first port interface of the switch to form a second port interface data packet in a second protocol, or to translate the received data packet from the first port interface to form a third port interface data packet in a third protocol (col 5 lines 9-15); said processing logic is configured to receive a data packet from the second port interface of the switch and to translate the received data packet from the second port interface to form a first port interface data packet in a first (col. 4 lines 34-,48; noted the link interfaces 150-156 are bi-directional and thus can performs ingress/egress functions) or translate the received data packet from the second port interface to form a first port interface data packet in a first protocol, then translate said translated received data packet from the first protocol to form a third port interface data packet in the third protocol; and said processing logic is configured to receive a data packet from the third port interface of the switch and to translate the received data packet from the third port interface to form a first port interface data packet in the first protocol, or translate the received data packet from the third port interface to form a first port interface data packet in a first protocol, then translate said translated received data packet from the first protocol to form a second port interface data packet in the second protocol (col. 5 lines 9-15, noted the third port interface 290 received the data packet and translated data packet from canonical format to first/second formats).
Regarding to claim 3, Liaw discloses at least one port interface for coupling to a device for receiving and transmitting data in both the first protocol data frame format and the second protocol data frame format (col. 3 lines 25-28).
Regarding to claims 5-7, Liaw discloses the first, second, and third protocol data frame formats are in compliance with an industry standard communication protocol (col. 1 lines 60-65; ATM, frame relay, etc.).
Regarding to claim 8, Liaw discloses the first protocol is in compliance with an industry standard protocol (atm, frame relay, etc.), and wherein at least one of the second or third protocol is in non-compliance (canonical) with an industry standard protocol (col. 3 lines 9-24).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liaw in view of Georgiou et al (US Publication 2012/008271 A1).
Regarding to claim 2, Liaw discloses all the limitations with respect to claim 1, except for the first protocol packet data frame format, the second protocol packet data frame format and the third protocol packet data frame format are configurable from an external programmable interface connected to said switch. However, Georgiou discloses a packet switch comprising an SoC 20 for configuring network protocol conversion via an external programmable interface (fig. 1 page 1 paragraph 0006). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to arrange for the external programmable interface as taught by Georgiou into Liaw’s system to accommodate different and evolving protocols.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liaw in view of Fromm et al (US Patent 8,018,938 B1).
Regarding to claim 4, Liaw discloses all the limitations with respect to claim 1, except for at least one port interface for coupling to a device for receiving and transmitting data in the third protocol data frame format. However, Fromm discloses a packet switch 108 comprising at least one port interface 112-122 for coupling to a device for receiving and transmitting data in the third protocol data frame format (col. 2 lines 26-42). Thus, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to arrange for the port interface as taught by Fromm into Liaw’s system to relay packets with different identifiers while reducing bandwidth. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467